Citation Nr: 1810275	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  17-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to Camp Lejeune Contaminated Water exposure.

2.  Entitlement to an initial rating in excess of 50 percent disabling for adjustment disorder with depressed mood.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1958 to January 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2015 and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Albuquerque, New Mexico.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.  The Board  remanded the case in October 2017, for further evidentiary development.  

The issues are again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

In October 2017 the Board remanded the issues on appeal to afford the Veteran a VA dermatological examination and a VA psychiatric evaluation.   To date, the Veteran has not been afforded these examinations.  Further, there is no evidence in the claims file that the Veteran has been scheduled for either examination.  

Neither the Veteran nor his representative has indicated that they wish to withdraw the claims on appeal or that the Veteran refuses to attend the requested examinations.  As such, the claims on appeal are remanded to afford the Veteran the examinations previously requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA dermatological examination to ascertain the nature and etiology of any skin disorder.  Any and all diagnoses should be identified and discussed.

The examiner is asked to:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current skin disability had its onset in service, is related to his conceded Camp Lejeune Contaminated Water exposure, or is otherwise the result of a disease or injury in service.

b.  Provide a comprehensive rationale for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service exposures.

c.  If the needed opinion cannot be provided without resort to speculation, the examiner is to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2.  Schedule the Veteran for a VA psychiatric evaluation to ascertain the severity and manifestations of his service-connected adjustment disorder with depressed mood.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, provide a supplemental statement of the case, afford the Veteran and his representative an adequate opportunity to respond, and return the issues to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




